Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 1 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 2 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 3 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 4 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 5 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 6 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 7 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 8 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                        Loan Documents Page 9 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 10 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 11 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 12 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 13 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 14 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 15 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 16 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 17 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 18 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 19 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 20 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 21 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 22 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 23 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 24 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 25 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 26 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 27 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 28 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 29 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 30 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 31 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 32 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 33 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 34 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 35 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 36 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 37 of 38
Case 19-11181-JNP   Doc 11-4 Filed 03/22/19 Entered 03/22/19 17:38:16   Desc
                       Loan Documents Page 38 of 38
